Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
 

Response to Arguments
Applicant's arguments directed to the newly presented amendments filed 10/27/2021 have been fully considered but they are not persuasive.  
Newly obtained reference Chen et al. (CN 106409816 A) is now applied in light of the amendments and arguments demonstrating support for the previously presented modification  of Johnson in view of Holden and/or Sheddon.  Chen discloses the modification as presented in the previous rejection as a known capable option at the time of the invention to one of ordinary skill in the art.

    PNG
    media_image1.png
    240
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    497
    media_image2.png
    Greyscale

As shown in the progression of figures 1B to 2B, one may perform as SF6 and C4F8 etching singulation process though a exposed portion of a passivation layer while a UBM/”solder electrode” 111 and solder ball 113 penetrate there through.  The relative portion of the translated Chen document is reproduced below:
contacting the bonding pad 107 in some embodiments, in the opening of the passivation layer 109, under bump metal piece (UBM) 111 is formed on the exposed. UBM 111 may extend through the passivation layer 109 in the opening and also extending along the surface of the passivation layer 109. In some embodiments, the UBM 111 may comprise three layers of conductive material, such as a titanium layer, a copper layer and a nickel layer. However, the common technical personnel of this field will be aware, there may be suitable for arranging a plurality of layer of material and arrangement of such as chrome/chrome-copper alloy/copper/gold, titanium/titanium 
In some embodiments, the connector 113 formed on the UBM 111 over and electrically coupled with it. In some embodiments, the connectors 113 can be solder balls, metal columns, controlled collapse chip connection (C4) bumps, ball grid array (BGA) balls, micro-bump, chemical nickel-plating chemical palladium plating gold technique (ENEPIG) to form the bump. connector 113 may comprise a conductive material, such as solder, copper, aluminium, gold, nickel, silver, palladium, tin, or a combination thereof. the connecting piece 113 is in some embodiments of the solder bump, to connecting piece 113 is formed by firstly forming a solder layer by such as evaporation, electroplating, printing, solder transfer (transfer), and other common method. Upon forming a solder layer on the structure, it can perform the return to forming the material into desired projection shape. In other embodiments, the connector 113 can be by sputtering, printing, electro plating, electroless plating, PVD or the like of metal column (e.g., such as copper). metal column may not contain solder and has a substantially vertical side walls. In some embodiments, form a metal coating on the top part of the metal post (not shown). metal covering layer may comprise solder, nickel, tin, tin-lead, gold, silver, palladium, indium, nickel-palladium-gold, nickel-gold, or combinations thereof and can be formed by plating process.
Referring to FIGS. 2A and 2B, in some embodiments, the pipe core area 101 of view and the integrate circuit tube core top-view can be geometrically symmetrical in rotating 90 degrees, 180 degrees and/or 270 degrees. However, the pipe core area 101 and integrated circuit pipe core can be asymmetrical on the function under the rotating 90 degrees, 180 degrees and/or 270 degrees. Therefore, one or more alignment marks may be formed on each of the integrated circuit tube core to mark the integrated circuit tube core of the proper orientation. In some embodiments, patterned workpiece 100 to form along the line 103 (see FIG. 1A and FIG. 1B) of the groove 201 so that the groove 201 the workpiece 100 of each tube core area 101 are separated. bottom of the groove 201 has a substrate 105, 201B. Thus, the workpiece 100 is partially cut as a single integrated circuit tube core. the bottom of the groove is a groove in some embodiments, patterning process further removing a triangle portion 203 from each one corner of the tube core area 101 (top-down perspective) for forming the alignment mark 205, so that after removing a triangular portion 203, 201 formed of bottom 201B are substantially coplanar. In some embodiments, each of alignment mark 205 is allowed to identify the proper orientation of the corresponding integrated circuit tube core. In some embodiments, for example, can be to pattern the workpiece 100 using etching, sawing, laser ablation, or a combination thereof. In some embodiments, for example, a suitable etching process can include a deep reactive ion etching (DRIE) process such as Bosh process and so on. In some embodiments, can be in the time period is between about 10 seconds to about 600 seconds, at about room temperature to temperature of between about 100 ℃, the etching gas is at about several mTorr at a pressure between approximately several hundred mTorr, such as SF6/Ar use, and a source gas such as C4F8 to perform Bosh process.

As understood in the art, the etching singulation of Johnson using SF8 and C4F8 gasses was known and used with electrodes prepared as claimed.

Examiner’s note regarding terminology used in the claims:  As presented in the previous response, the language of the claims are ambiguous when reading the claims in a vacuum, as the language used unconventional terminology.  The term “soldered electrode” is not a commonly used descriptive term of the art for the component it is describing.  Looking the Applicant’s specification the term is stated to be a UBM (under bump). See original written description paragraph 26.  (reproduced below)
[0026] The projecting electrodes 204 are provided on the devices 202. In the first embodiment, as depicted in FIG. 3, the projecting electrode 204 includes a soldered electrode 206 on the device 202, and a spherical bump 207 provided on the soldered electrode 206. In the first embodiment, the soldered electrode 206 is an underbump metal (UBM) formed of nickel or a nickel alloy. In the first embodiment, the bump 207 is formed of a so-called lead-free solder composed of a Sn--Ag alloy. In the first embodiment, the device 202 is a so-called WLCSP provided with the projecting electrodes 204. Note that while the projecting electrode 204 has the spherical bump 207 in the first embodiment, the projecting electrode may be formed in a pillar shape in the present invention.

As best understood from the Applicant’s written description and figures, the “soldered electrode” is analogous with the conventional in the art term “UBM” and the term electrode is describing the bump of solder formed there on.  In Applicant’s figure 9, the “soldered electrode is element number 206 and the extrude is 204/207 ( note paragraph 29 – “FIG. 6 the bumps 207, that is, the projecting electrodes 204 is omitted”

    PNG
    media_image3.png
    632
    373
    media_image3.png
    Greyscale

As shown in the Applicant’s own figure above, the described attaching of electrodes (i.e. solder ball/bump 207)  to a soldered electrode 206 (UBM) where a bottom of said soldered electrode (i.e. UBM) extends through the passivation film 205 to the front surface of the workpiece 208/200. 



Response to Amendment
The amendment filed 4/5/2021 is/was objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no 
Replacement figure 9 extends the arrow from element number 203 to point to a different surface than originally pointed to in the originally filed figures.  The amendment now causes Fig. 9 to be inconsistent with the other figures.  For example Fig. 3 has element 203 pointing to the top surface at the top surface of the passivation layer 205. 




Figure 9:

    PNG
    media_image4.png
    713
    439
    media_image4.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “209” is considered “New Matter”  The element number was not entered with the amendments to the specification filed 4/5/2021.  The element number and arrow should be removed from the figures.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0238073) in view of Okamoto et al. (US 2011/0067733) and Holden et al. (US 2015/0255349) in view of Zaho (US 2017/0154768 A1) in view of Seddon (US 2019/0371670 A1) in view of Chen et al. (CN 106409816 A).

Regarding claims 1, 3, 10 and 14, Johnson teaches a processing method for a work piece which has a front surface formed with a device in each of regions partitioned by a plurality of intersecting streets, the device being provided with projecting electrodes, the processing method comprising: 
a holding member disposing step of disposing a holding member on a back surface of the workpiece [1], wherein the holding member includes a tape[5] and an annular frame [6] to which the tape[5] is attached (see Figs. 3,11);

    PNG
    media_image5.png
    585
    550
    media_image5.png
    Greyscale

a mask/passivation layer 4 preparing step of forming mask4 including a passivation layer 4 (i.e. As per understood by Applicant’s written description and figures the mask is the same as the passivation layer) that covers the devices on the front surface of the work piece and exposes the streets (see Figs. 1-3, devices 2 having a mask 4 exposing streets 3 on a wafer 1, paras. [0053]-[0055]); 
a plasma etching step of repeating steps of plasmatized SF6 and  plasmatized C4F8  as an operation of supplying plasmatized SF6 through the mask to the substrate of the workpiece to form grooves piece which is accompanied by a holding member disposed on a back surface thereof, (b) then supplying plasmatized C4F8 to the substrate of the workpiece through the mask to deposit a coating on the substrate of the workpiece, and (c) thereafter supplying plasmatized SF6 to the substrate of the  workpiece through the mask to remove the coating present at bottoms of the grooves, thereby etching the groove bottoms  (see Figs. 3-5, paras. [0005], [0069] disclose using a Bosch (TDM) plasma etching process wherein SF6 and C4F8 are alternated to etch 
[0069] The substrate can be processed using techniques well known in the semiconductor industry. Silicon substrates are generally processed using a Fluorine based chemistry such as SF.sub.6. SF.sub.6/O.sub.2 chemistry is commonly used to etch Silicon because of its high rate and anisotropic profile. A disadvantage of this chemistry is its relatively low selectivity to masking material for example to photoresist which is 15-20:1. Alternatively a Timed Division Multiplex (TDM) process can be used which alternates between deposition and etching to produce highly anisotropic deep profiles. For example, an alternating process to etch Silicon uses a C.sub.4F.sub.8 step to deposit polymer on all exposed surfaces of the Silicon substrate (i.e., mask surface, etch sidewalls and etch floor) and then an SF.sub.6 step is used to selectively remove the polymer from the etch floor and then isotropically etch a small amount of silicon. The steps repeat until terminated. Such a TDM process can produce anisotropic features deep into Silicon with selectivities to the masking layer of greater than 200:1. This then makes a TDM process the desired approach for plasma separation of Silicon substrates. Note that the invention is not limited to the use of fluorine containing chemistries or a time division multiplex (TDM) process. For example, silicon substrates may also be etched with Cl, HBr or I containing chemistries as is known in the art. 

Regarding the further limitation of “preparing the workpiece having a substrate, a passivation film that covers a front surface of the substrate, a soldered electrode 
While Johnson is silent regarding devices having projecting electrode/contacts, such feature is obvious if not inferred, as a patch processed chip formed from a wafer generally has the electrodes formed prior to dicing.  
Note, Johnson does disclose the devices are semiconductor devices (paras. [0003], [0029]-[0031]) and further notes the devices commonly comprise aluminum contacts (para. [0072]). In view of Johnson’s disclosure, alone, a ordinarily skilled artisan would recognize that it is obvious for semiconductor devices to include electrodes on the device surface which extend through the passivation layer because this is required for operable/functional devices. Electrode contacts (i.e. solder bumps) are generally require fo bonding and providing input/ouput connections for power and signals.  However, for completeness, related art from Holden and also Seddon teach dicing a wafer of semiconductor devices having electrodes on the surface.  See Figs. 2A-4F of Holden and figures 36-38 of Seddon. 
In view of Holden, a skilled artisan would recognize that operable/functional semiconductor devices require electrodes and electrodes would be formed on the device surface prior to dicing.  The electrodes of Holden have a cylindrical shape and are connected to the semiconductor substrate through a opening which is the best understanding of what is being claimed, as the claimed steps are not clearly recited in the specification or shown in the figures.  


    PNG
    media_image6.png
    381
    542
    media_image6.png
    Greyscale

As shown in the progression of figures from Seddon, a workpiece 108 undergoing a analogous separation process comprises soldered metal electrodes 116 (directly analogous to applicant’s depicted solder electrodes 204) in openings of a passivation layer 110 located on the workpiece, which is analogous to the limitation as best understood.  
Note: the solder being recognized in the art as a “bump”, it is recognized wherein said solder extends along a side of each of said bumps. ( As best as this limitation is understood)



    PNG
    media_image1.png
    240
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    497
    media_image2.png
    Greyscale

As shown in the progression of figures 1B to 2B, one may perform as SF6 and C4F8 etching singulation process though a exposed portion of a passivation layer while 

contacting the bonding pad 107 in some embodiments, in the opening of the passivation layer 109, under bump metal piece (UBM) 111 is formed on the exposed. UBM 111 may extend through the passivation layer 109 in the opening and also extending along the surface of the passivation layer 109. In some embodiments, the UBM 111 may comprise three layers of conductive material, such as a titanium layer, a copper layer and a nickel layer. However, the common technical personnel of this field will be aware, there may be suitable for arranging a plurality of layer of material and arrangement of such as chrome/chrome-copper alloy/copper/gold, titanium/titanium tungsten/copper arrangement or copper/nickel/gold, these are suitable for the formation of UBM. Any suitable material or material layer for UBM 111 are included in the scope of the present invention.
In some embodiments, the connector 113 formed on the UBM 111 over and electrically coupled with it. In some embodiments, the connectors 113 can be solder balls, metal columns, controlled collapse chip connection (C4) bumps, ball grid array (BGA) balls, micro-bump, chemical nickel-plating chemical palladium plating gold technique (ENEPIG) to form the bump. connector 113 may comprise a conductive material, such as solder, copper, aluminium, gold, nickel, silver, palladium, tin, or a combination thereof. the connecting piece 113 is in some embodiments of the solder bump, to connecting piece 113 is formed by firstly forming a solder layer by such as evaporation, electroplating, printing, solder transfer (transfer), and other common method. Upon forming a solder layer on the structure, it can perform the return to forming the material into desired projection shape. In other embodiments, the connector 113 can be by sputtering, printing, electro plating, electroless plating, PVD or the like of metal column (e.g., such as copper). metal column may not contain solder and has a substantially vertical side walls. In some embodiments, form a metal coating on the top part of the metal post (not shown). metal covering layer may comprise solder, nickel, tin, tin-lead, gold, silver, palladium, indium, nickel-palladium-gold, nickel-gold, or combinations thereof and can be formed by plating process.
Referring to FIGS. 2A and 2B, in some embodiments, the pipe core area 101 of view and the integrate circuit tube core top-view can be geometrically symmetrical in rotating 90 degrees, 180 degrees and/or 270 degrees. However, the pipe core area 101 and integrated circuit pipe core can be asymmetrical on the function under the rotating 90 degrees, 180 degrees and/or 270 degrees. Therefore, one or more alignment marks may be formed on each of the integrated circuit tube core to mark the integrated circuit tube core of the proper orientation. In some embodiments, patterned workpiece 100 to form along the line 103 (see FIG. 1A and FIG. 1B) of the groove 201 so that the groove 201 the workpiece 100 of each tube core area 101 are separated. bottom of the groove 201 has a substrate 105, 201B. Thus, the workpiece 100 is partially cut as a single ℃, the etching gas is at about several mTorr at a pressure between approximately several hundred mTorr, such as SF6/Ar use, and a source gas such as C4F8 to perform Bosh process.

As understood in the art, the etching singulation of Johnson using SF8 and C4F8 gasses was known and used with electrodes prepared as claimed.



It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrodes of  Johnson with the electrodes as taught by either Holden, Seddon and/or Chen, since simple substitution of one known element for another to obtain predictable results of a solder/electrode passing though a passivation layer is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Johnson is silent regarding a foreign matter removing step of cleaning the work piece with a cleaning liquid, after the plasma etching step is conducted, to remove the 


 Further regarding the cleaning step of claim 1 and claim 3 wherein the foreign matter removing step is carried out by immersing the work piece in the cleaning liquid (Okamoto teaches immersing the work piece in a cleaning liquid, see abstract, paras. [0008], [0015]-[0023], [0147]-[0155]), it would be at least obvious if not inferred the holder would be submerged along with the work piece, as the holder would be holding the workpiece.  At the time of the invention the holder and work piece as claimed was known to be submerged in cleaning fluids.  For support see Zaho Fig. 2.

    PNG
    media_image7.png
    613
    581
    media_image7.png
    Greyscale

	As shown in Zaho, cleaning tanks are known to be capable of submerging both the workpiece and the holder.  Additionally, by submerging the holder the further benefit of also simultaneous cleaning the holder would be achieved thereby having a clean holder should it be reused.  
	Furthermore, performing the same cleaning steps with the same solutions on the same materials will be expected to have the same results. See MPEP 2112. Thus performing the same cleaning method would be not expected to lower an adhesive force of the tape.


Regarding claim 4, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon in view of Chen wherein the holding member includes a tape including a base material layer and a glue layer disposed on the base material layer (adhesive tape 5), and an annular frame (6) to which an outer peripheral edge of 

Regarding claim 5, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon in view of Chen teach wherein the foreign matter removing step is carried out by heating the cleaning liquid and applying ultrasonic vibration to the cleaning liquid. Okamoto teaches cleaning by immersion in a heated cleaning liquid while applying ultrasonic vibration to the cleaning liquid (see paras. [0008], [0149]).
Regarding claim 11, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon in view of Chen teach wherein processing method for a workpiece according to claim 5, wherein the cleaning liquid is heated (Okamoto et al. figs. 3 & 4).   Okamoto et al. does not teach the explicit range of 45 C to 50 C, as Okamoto provides example having temperatures ranging from room temperature to just over 200C, and shows a curve in the referenced figures suggesting results within the specifically claimed range.  Okamoto et al. effectively discloses overlapping ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 
 

Regarding claim 11, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon in view of Chen teach wherein processing method for a workpiece according to claim 12, further comprising a step of cutting or laser ablating the front surface of the workpiece to expose the streets (Johnson ¶20 – “the masking process is achieved by adhering a mask material to the backside of the wafer and using a laser to define the etch streets prior to plasma processing.”).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. in view of Zaho in view of Seddon in view of Chen in view of Ohata (US 2009/0212014 A1) .

Regarding claim 6, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon in view of Chen teach processing method for a 
	Alternatively, it is also know to perform batch processing when performing plasma processing.  Multiple holders and workpieces may be batch processes in order to increase productivity.  See Ohata et al. entire document.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a plasma process to accommodate a plurality of workpiece at once since applying a known technique of batch processing to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. in view of Zaho in view of Seddon in view of Chen in view of Ohata in view of Klingbeil (US 6076585 A).


Regarding claim 7, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon in view of Chen in view of Ohata teach processing method for a workpiece according to claim 6.  At the time of the invention it was known that batch processing also applies to cleaning.  As demonstrated in Klingbeil foreign 

    PNG
    media_image8.png
    316
    462
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a cleaning process to accommodate a plurality of workpieces/holders at once since applying a known technique of batch processing to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. (US 2015/0255349) in view of Zaho in view of Seddon in view of Chen in view of Ohata in view of Klingbeil in view of Sandoh (US 20180076088 A1).
Regarding claim 8, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Ohata in view of Sheddon in view of Chen teach processing In re Leshin, 125 USPQ 416.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. (US 2015/0255349) in view of Zaho in view of Seddon in view of Chen in view of Ohata in view of Klingbeil in view of Sandoh and Seddon (US 2019/0371670 A1)

Regarding claim 9, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon in view of Chen in view of Ohata in view of Klingbeil teach processing method for a workpiece according to claim 1, wherein a grinding step is performed between the plasma etching step and the foreign matter removing step (Johnson ¶17 & 54).  Johnson is merely silent upon the grinding step including grinding the back surface of the workpiece to expose the grooves.  At the time of the invention, back grinding to specifically reach and expose plasma etched grooves was known.  For example see Seddon  ¶86 and figs 2-6 and Sandoh Figs. 3-9.  Both Seddon figure 6 and Sandoh fig. 8 are directly analogous to the device shown in figure 5 of Johnson, 
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.



Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. in view of Zaho in view of Seddon in view of Chen in view of Lindmayer (US 3949463 A).
Regarding claim 12, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zaho in view of Seddon in view of Chen teach wherein the processing method for a workpiece according to claim 1, however is silent upon wherein the mask in the mask preparing step includes specifically applying a water-soluble resin to cover the front surface of the workpiece.  The photo resist resin mask of Johnson is not specifically stated to be water soluble.  Johnson merely generally states the mask may be any suitable masking material and then merely gives a example of a resin photoresist in a embodiment example.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a appropriate masking material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al.  and Holden et al. in view of Zaho   in view of Seddon in view of Chen in view of Bishop et al. (US 20160064334 A1)

Regarding claim 12, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zhao in view of Seddon in view of Chen teach wherein the processing method for a workpiece according to claim 1, however wherein said soldered electrode (i.e. UBM) extends along said passivation film and a side of each of said bumps.  The cited reference Sheddon which explicitly teaches UBMs passing though the analogous passivation layer merely depicts the UBM having a generic rectangular cross sectional shape.  At the time of the invention UBMs were commonly known to have the cross sectional shape as claimed.  The change in shape is not recognized to produce any unexpected results or benefit and is commonly used in the art.  For support see Biship 

    PNG
    media_image9.png
    623
    292
    media_image9.png
    Greyscale

As shown in Bishop’s fig. 2E, a UBM is known in the art to be capable of having a shape such that wherein said soldered electrode (i.e. UBM) 74 extends along said passivation film 86 and a side of each of said bumps 78.
At the time of the invention, it would be obvious to one of ordinary skill in the art to modify Sneddon to form soldered electrodes (UBM) shaped as disclosed in Bishop, as a mere change in shape in the absence of unexpected results and or benefit is considered a obvious variant to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



11/3/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822